Citation Nr: 0607715	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-08 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

The Board remanded this case to the RO in November 2004 - 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  Since, however, 
the AMC did not complete all of the requested development, 
this case unfortunately again is being remand to the RO via 
the AMC for completion of the previously specified 
directives.  VA will notify the veteran if further action is 
required on his part.


REMAND

In January 2004, before the Board's prior remand, records 
show the RO had obtained a medical opinion concerning the 
purported relationship between any current sinus condition 
and the veteran's service in the military.  But the opinion, 
which otherwise appeared to be well reasoned, apparently was 
provided without the benefit of an actual physical 
examination of the veteran.  So in November 2004, the Board 
remanded this case to the RO (via the AMC) for additional 
evidentiary development - including scheduling the veteran 
for an examination to obtain another medical opinion 
indicating whether it is at least as likely as not that any 
current sinus disorder is related to his military service - 
but, in particular, the sinus problems he had while on active 
duty.  The Board also indicated the designated examiner 
should discuss the rationale of the opinion.



In July 2005, the veteran was examined by the same VA 
physician who had prepared the earlier January 2004 report.  
The examiner discussed the veteran's pertinent medical 
history, as set forth in the medical records in the claims 
file and as related by the veteran.  The Board notes that no 
records are apparently available for any medical treatment 
between 1977 and 1995.  Pointing to the results of his 
current evaluation and to a January 2002 transillumination 
study, the July 2005 examiner concluded the veteran does not 
now have chronic sinusitis - and furthermore, that any prior 
bouts of sinusitis, including when he was in the military, 
were acute and transitory and in all likelihood part and 
parcel of recurrent upper respiratory infections.  But, 
without further analysis or rationale, the examiner then 
listed a diagnosis of chronic rhinitis and indicated this 
other condition 
"...is as likely as not the same problem [the veteran] had 
while in the military."  Concerning this purported 
relationship to service, the Board sees that VA treatment 
records since 1995 do not reflect a diagnosis of chronic 
rhinitis; they do, however, show diagnoses of and treatment 
for recurrent sinusitis and sinus infections.  Of equal or 
even greater significance, the veteran's service medical 
records (SMRs) also do not contain a diagnosis of chronic 
rhinitis.  Therefore, the July 2005 VA examiner's comments do 
not sufficiently respond to the Board's prior remand request 
for discussion of the "complete rationale" of the opinion.

It deserves mentioning at this point that mere transcription 
of medical history - such as here, the veteran's own report 
of symptoms since his separation from service until 1995 - 
unenhanced by a medical examiner, does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  Grover 
v. West, 12 Vet. App. 109 (1999); LeShore v. Brown, 8 
Vet. App. 406 (1995).  The Board also points out that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that "where remand orders of the Board or 
this Court are not complied with, the Board itself errs in 
failing to ensure compliance."  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, inasmuch as a significant 
portion of the Board's November 2004 remand directive was not 
complied with, the veteran's appeal is not yet ready for 
final appellate consideration.



So, regrettably, this case again must be REMANDED for the 
following actions:

1.  If possible, have the VA physician 
who prepared the January 2004 and more 
recent July 2005 reports submit an 
addendum statement discussing the 
rational of his medical opinion that the 
veteran's current complaints 
(and diagnosis) of chronic rhinitis - as 
opposed to the claimed chronic sinusitis 
specifically at issue in this appeal, is 
as likely as not the same problem he had 
while in the military.

To facilitate further discussion of this 
purported relationship to service, have 
this VA physician again review his 
January 2004 and July 2005 reports.  
Please explain any inconsistencies 
between the findings, diagnoses, or 
opinions rendered in those prior reports.  
Discuss the rationale of the opinion - 
including, especially, the basis for 
concluding the veteran now has chronic 
rhinitis (as opposed to chronic 
sinusitis) and why this other condition 
dates back to his service 
in the military.

If, for whatever reason, it simply is not 
possible to have this same VA physician 
submit an addendum statement, have the 
veteran reexamined by another doctor 
equally qualified to make these important 
determinations.

2.  Review the addendum statement (or, if 
required, report of reexamination) to 
determine whether it responds to the 
questions posed.  If not, take corrective 
action.  38 C.F.R. § 4.2 (2003); Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the claim in light 
of the additional evidence obtained.  
This includes determining whether the 
veteran is entitled to service connection 
for chronic rhinitis (as opposed to 
chronic sinusitis).  If the benefit 
requested is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case (SSOC) and give them time to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

